In child neglect proceedings pursuant to article 6 of the Family Court Act, petitioner appeals from two orders (one as to each child) of the Family Court, Kings County, both dated April 12, 1977, which, after a fact-finding hearing, dismissed the petitions. Orders reversed, on the law and the facts, without costs or disbursements, petitions granted and proceedings remitted to the Family Court for further proceedings in accordance herewith. In our opinion, the natural parents, who are not living together, failed to take adequate steps to plan for the future of the two children involved herein (see Matter of Orlando F., 40 NY2d 103). Moreover, on the record before us, the evidence establishes that the petitioner made diligent efforts to encourage and strengthen the parental relationship. Even if there had been a failure of the petitioner to meet the foregoing standard, the best interests of the children would be served by termination of the respondents’ right to custody (see Matter of Nicolle "RR”, 51 AD2d 823). Thus, the mere fact that the respondents have a "strong desire” to maintain contact with their two children is insufficient, in and of itself, to maké up for the fact that they have utterly failed to take the necessary steps to insure that the children would have an adequate home life if returned to them (see Matter of Orlando F., supra, p 110). Moreover, the evidence establishes that both children are very happy and well-adjusted to their foster parents, who have declared their desire to adopt the children. In addition, the Family Court Judge erred by admitting into evidence testimony as to matters occurring subsequent to the filing of the petitions (see Family Ct Act, § 624). O’Connor, J. P., Gulotta, Margett and Mangano, JJ., concur.